internal_revenue_service department of the treasury index number u i l no washington dc number release date legend person to contact telephone number refer reply to cc dom p si plr-104908-99 date date company state shareholders a b c plan a b c d e f plr-104908-99 g h i dear this letter responds to a letter dated date requesting a ruling on behalf of company under sec_1362 of the internal_revenue_code the information submitted discloses that company was incorporated on a under the laws of state company has two majority shareholders shareholders and several minority shareholders company made an election to be an s_corporation since its incorporation on b company transferred shares of its stock to the individual_retirement_account ira of a one of its shareholders the ira constituted an ineligible shareholder company was not aware that the ira was an ineligible shareholder or that the transfer terminated its s election on c company transferred shares of its stock to the plan of b another shareholder finally later in the same taxable_year another shareholder c assigned shares of company stock to his plan in d company learned of the effect of the transfers on its s election company immediately repurchased its stock from a’s ira on g in addition company repurchased its stock from b’s plan on h and from c’s plan on i company then began preparing its request for inadvertent termination relief company represents that there was no tax_avoidance or retroactive tax planning involved in the termination in addition company represents that the termination occurred because of the lack of knowledge of the shareholder eligibility rules for s_corporations sec_1361 defines the term s_corporation as with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic plr-104908-99 corporation that is not an ineligible_corporation and that among other requirements does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1362 provides that an election to be an s_corporation shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on or after the date of cessation revrul_92_73 1992_2_cb_224 provides that a_trust that qualifies as an ira under sec_408 is not a permitted shareholder of an s_corporation under sec_1361 in addition revrul_92_73 notes that when an s_corporation inadvertently terminates due to the transfer of s stock to an ira relief may be requested pursuant to sec_1362 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that the corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements to protect the revenue without undue_hardship to taxpayers i t is expected that the waiver may be made retroactive for all years or retroactive for the period plr-104908-99 in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 after applying the relevant law to the facts submitted and the representations made we conclude that company’s s_corporation_election terminated on b as a result of the transfer of company stock to an ira we also conclude that the termination was inadvertent within the meaning of sec_1362 we further conclude that under the provisions of sec_1362 company will be treated as an s_corporation from b until i when company completed its repurchase of stock from the ira and the plans and thereafter provided company had a valid s_corporation_election and that election was not otherwise terminated under sec_1362 provided that company had a net_loss from b to e or for taxable_year f a’s ira and b’s and c’s respective plans will be treated as shareholders of company for the shares they held otherwise a b and c will be treated as shareholders of company for the shares held in their ira or plans during the termination period accordingly all shareholders of company in determining their respective income_tax liabilities must take into account their pro_rata shares of the separately and nonseparately computed items of company under sec_1366 makes adjustments to stock basis under sec_1367 and take into account any distributions made by company under sec_1368 if company or the shareholders fail to treat company as described above this ruling shall be null and void except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts specifically we express no opinion on whether company otherwise qualifies as an s_corporation plr-104908-99 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
